Citation Nr: 1744399	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-00 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty from March 1969 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In this decision, the Board is granting service connection for tinnitus.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's tinnitus is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).    

The Veteran asserts that he has had tinnitus since service, where he worked as an aircraft mechanic.  

The VA examiner opined against a relationship to noise exposure in service, noting the Veteran had reported conflicting onset dates for his tinnitus, and that his service treatment records showed no complaints.  The examiner attributed it to his hearing loss, which he did not attribute to service.

The Veteran's VA doctor opined that tinnitus was most likely due to the noise exposure in service, despite the Veteran reporting an onset after separation from service.  

The evidence is in equipoise, and doubt is resolved in the Veteran's favor.


ORDER

Service connection is granted for tinnitus.


REMAND

In regard to the Veteran's claim for service connection for bilateral hearing loss, an updated VA examination and opinion must be obtained.  

The primary basis for the denial of service connection for both ears' hearing loss is that there is no basis for delayed onset hearing loss after exposure to traumatic noise.  The examiner will be asked to provide comment on the impact of a line of studies that does provide basis for delayed onset hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (at least 50 percent probability) that his current hearing loss is related to his service.  The examiner is asked to review the file prior to the examination.

The Veteran was a jet engine and helicopter mechanic, and it is accepted that he was exposed to traumatic noise while in service.  His STRs show that he entered service with some left ear hearing loss in the 4000 Hertz range (50 decibel loss), and that when he separated, his hearing in that range had improved (to 35 decibel loss).  During service, the Veteran was treated for headaches, earaches, dizziness, and upper respiratory infections on multiple occasions (April, June, and July 1969; May and June 1970).  The record shows pre-service and in-service noise exposure, but nothing significant post-service.  

The examiner is asked to comment on the improvement that took place in the 4000 Hertz range during his service.  Given the evidence (that the Veteran entered service with a history of hay fever in March 1969, and was treated for a URI by April 1969, that he was exposed to jet engine noise without hearing protection during service, and that there was improvement shown at the separation examination), is the entrance examination hearing test clearly and unmistakably an accurate representation of his hearing at the time of entrance?  

Previous examiners have opined that a relationship between the Veteran's right ear hearing and his service is less likely because his hearing loss developed after service, and that a relationship between his left ear hearing loss and service is less likely because it preexisted service and improved during service and did not get worse until after service.  The examiner is asked to comment on the impact, if any, of the following line of studies conducted by Sharon Kujawa: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

The examiner is asked to conduct a search of the relevant literature, and to review the above studies, prior to opining.

2.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


